Motondo v City of Syracuse (2021 NY Slip Op 05219)





Motondo v City of Syracuse


2021 NY Slip Op 05219


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, AND BANNISTER, JJ.


753 CA 20-00739

[*1]PAUL MOTONDO, AS PRESIDENT OF SYRACUSE FIRE FIGHTERS ASSOCIATION, IAFF LOCAL 280, PLAINTIFF-RESPONDENT,
vCITY OF SYRACUSE, DEFENDANT-APPELLANT. 


BOND, SCHOENECK & KING, PLLC, SYRACUSE (ADAM P. MASTROLEO OF COUNSEL), FOR DEFENDANT-APPELLANT.
BLITMAN & KING LLP, SYRACUSE (NATHANIEL G. LAMBRIGHT OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered May 15, 2020. The judgment granted the motion of plaintiff for summary judgment and denied the cross motion of defendant for summary judgment. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court